Citation Nr: 0725438	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Fort Harrison, Montana, Regional Office which denied service 
connection for both bilateral hearing loss disability and 
tinnitus.  The veteran subsequently moved to Oklahoma.  In 
January 2004, the veteran's claims file was transferred to 
the Muskogee, Oklahoma, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
both chronic bilateral hearing loss disability and chronic 
tinnitus as the claimed disorders were precipitated and/or 
aggravated by his inservice exposure to gunfire and 
helicopter noise while a medic assigned to Army "competition 
firing team tryouts" and heavy equipment engineer units.  In 
reviewing his service medical records, the Board observes 
that the report of the veteran's September 1962 physical 
examination for service entrance notes that he was diagnosed 
with "defective hearing."  The veteran has not been 
afforded a VA examination for compensation purposes to 
determine the etiology and severity of his claimed chronic 
bilateral hearing loss disability and chronic tinnitus.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish evaluations 
and effective dates for an initial award for service 
connection for either chronic bilateral hearing loss 
disability or chronic tinnitus.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of his claimed chronic 
bilateral hearing loss disability and 
chronic tinnitus.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance opinions as 
to the following: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability existed 
prior to service entrance; was 
initially manifested during active 
service; is etiologically related to 
the veteran's inservice noise 
exposure; otherwise originated 
during active service; and/or 
increased in severity beyond its 
natural progression during active 
service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
tinnitus is etiologically related to 
the veteran's inservice noise 
exposure; otherwise originated 
during active service or is in any 
other way causally related to active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then readjudicate the issues of 
service connection for both chronic 
bilateral hearing loss disability and 
chronic tinnitus with express 
consideration of the provisions of 38 
U.S.C.A. § 1111, 1137 (West 2002); 38 
C.F.R. § 3.304 (2006).  If the benefits 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the statement of 
the case.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

